Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page11ofof40
                                                             40




                                                 2:20-CV-89
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page22ofof40
                                                             40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page33ofof40
                                                             40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page44ofof40
                                                             40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page55ofof40
                                                             40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page66ofof40
                                                             40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page77ofof40
                                                             40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page88ofof40
                                                             40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page99ofof40
                                                             40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page10
                                                       10ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page11
                                                       11ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page12
                                                       12ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page13
                                                       13ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page14
                                                       14ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page15
                                                       15ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page16
                                                       16ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page17
                                                       17ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page18
                                                       18ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page19
                                                       19ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page20
                                                       20ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page21
                                                       21ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page22
                                                       22ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page23
                                                       23ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page24
                                                       24ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page25
                                                       25ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page26
                                                       26ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page27
                                                       27ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page28
                                                       28ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page29
                                                       29ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page30
                                                       30ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page31
                                                       31ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page32
                                                       32ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page33
                                                       33ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page34
                                                       34ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page35
                                                       35ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page36
                                                       36ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page37
                                                       37ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page38
                                                       38ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page39
                                                       39ofof40
                                                              40
Case
 Case2:20-cv-00089-NR
      2:05-mc-02025 Document
                      Document
                             901 Filed
                                  Filed01/21/20
                                        01/22/20 Page
                                                  Page40
                                                       40ofof40
                                                              40
